EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Shipsides on 17 May 2022.

The application has been amended as follows:

Claim 31: A system for making homemade beer per serving, said system comprising:
a liquid transfer unit for providing a liquid;
a first beverage component container comprising a first beverage component and a second beverage component container comprising a second beverage component;
a receiver unit connected with the liquid transfer unit to receive the liquid from the liquid transfer unit, the receiver unit being configured to receive the first beverage component container and the second beverage component container;
a filling member connected with the receiver unit to receive the liquid from the receiver unit;
an end product container for engaging with the filling member to receive the liquid from the filling member;
a sealing unit connected to the filling member for creating a seal between the filling member and the end product container;
a filling shaft connected to the filling member for extending into the end product container and filling the end product container with the liquid from the filling member;
a gas transfer unit connected with the end product container to provide a gas to saturate the liquid; and
a portable housing, wherein the liquid transfer unit and the gas transfer unit are inside the portable housing,
wherein the filling member is configured to create a pressurized space to prevent the discharge of foam from the end product container during and after filling.

Claims 33 and 36 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 31 now requires a filling member configured to create a pressurized space to prevent foam discharge. This feature is typical of industrial beermaking apparatuses, and would not ordinarily be employed in a household apparatus that would use beer component containers as claimed. As indicated in the first Office action, the filling member is properly understood under § 112(f). The disclosure provides an example of a compressor 31 that creates the pressurized space 33 in the filling member 4. There is no generalized term for something like a compressor in the disclosure, but under § 112(f) the filling member itself is valid as a carrier for a compressor or any structural equivalent that could create a pressurized space as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761